Citation Nr: 1728040	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974, and from December 1975 to August 1996.  He died in September 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  

This matter was previously remanded by the Board in May 2015 so that the Agency of Original Jurisdiction (AOJ) could review all of the evidence of record and in concert with the recently decided case of Gray v. McDonald, 27 Vet. App. 313 (2015), make a determination, based on the determination of the Court, as to whether it was at least as likely as not that the USS Leonard F. Mason (DD-852) may be considered to have been docked in inland waters at Da Nang Harbor in 1973, which would meet the criteria for the purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).  The AOJ reconsidered the Veteran's claim in a March 2017 supplemental statement of the case.  As such, the Board finds that there has been substantial compliance with the its May 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDINGS OF FACT

1.  The Veteran died in September 2009 from metastatic small cell lung cancer.

2.  The Veteran was not service-connected for any disabilities at the time of his death.

3.  The Veteran is not presumed to have been exposed to herbicide agents during service in Vietnam.

4.  The evidence of record does not demonstrate that it is at least as likely as not that the Veteran's immediate cause of death, metastatic small cell lung cancer, was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, metastatic small cell lung cancer, have not been met. 38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA's duties to notify and assist have been met.  

Here, the appellant, the Veteran's surviving spouse, has claimed that service connection is warranted for the cause of the Veteran's death.  The Veteran died in September 2009 from metastatic small cell lung cancer.  Specifically, the appellant has asserted that the Veteran's cause of death was due to herbicide exposure in Vietnam.  In this regard, the appellant has asserted that the Veteran delivered mail to Vietnam.  The Veteran was not service-connected for any disability at the time of his death, nor were any claims for service connection pending. 

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease, or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2016). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2016). 

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases, the Board must consider whether there is a reasonable basis for holding that a service-connected condition was of such severity that it had a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2016).

In claims for service connection due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to certain herbicide agents, including Agent Orange, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a veteran was exposed to Agent Orange during service, then certain diseases (including respiratory cancers) are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§3.307(a)(6), 3.309(e) (2016).  Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii); see generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (finding that VA's requirement that a veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine report, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that his ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port has generally not been considered sufficient.  M21-1 IV.ii.2.C.3.e

The United States Court of Appeals for Veterans Claims (Court) determined that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In particular, the Court could not discern any reason as to why, in VA's defemination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water

Subsequent to the Court's decision in Gray v. McDonald, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.

Additionally, the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c. 

RO staff are not authorized to independently determine that any particular coastal feature, such as bay, harbor, or inlet, is an inland waterway.  RO staff unclear on the status of a particular body of water may, in accordance with established procedures, submit the claim to Compensation Service for administrative review.  Id.

VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters.  Id.

In Gray, the Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g., Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The new guidance is that all harbors and bays are considered offshore, while all rivers and deltas are considered inland.  In Gray, the Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA used was flawed.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the evidence must show that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). 

Again, notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

At the outset, the Board reiterates that the Veteran was not service-connected for any disabilities at the time of his death in September 2009.  

Here, the evidence shows that the Veteran was stationed aboard the USS Leonard F. Mason (DD-852) between September 1972 and September 1974, and that the ship anchored at Da Nang Harbor on February 12, 1973.  The Veteran's service personnel records reveal that he served as a deck seaman, deck petty officer responsible for supervising the work of ten men in deck preservation, maintenance of deck equipment, and seamanship evolutions.  However, the record does not contain any indication that the Veteran visited the landmass of Vietnam at any time while temporarily anchored at Da Nang Harbor, to include as the appellant has asserted to deliver mail to Vietnam.  Such assertion has not been shown to be consistent with the circumstances of his service aboard the USS Leonard F. Mason (DD-852) between September 1972 and September 1974, including when the ship was anchored at Da Nang Harbor on February 12, 1973.  Thus, the Board concludes that the Veteran may not be presumed to have been exposed to tactical herbicides in service due to his presence on the USS Leonard F. Mason (DD-852) when it anchored at Da Nang Harbor in February 1973.  As such, the provisions of 38 C.F.R. § 3.309(e) to presumptively service connect any herbicide-related disease, to include a respiratory cancer, is not applicable.

As noted above, regardless of whether a claimed disability may be presumptively service connected based on exposure to an herbicide agent, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

The record does not demonstrate that metastatic small cell lung cancer was present during service, or for decades thereafter, until December 2008.  There is no objective competent medical evidence that relates the Veteran's fatal lung cancer to service.  The appellant has not been shown to possess the requisite medical training and/or knowledge to provide an etiological opinion so as to qualify as a medical opinion.

The Veteran died in September 2009.  His cause of death was listed a metastatic small cell lung cancer.  While respiratory cancers shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more at any time after service, the Veteran's exposure to an herbicide agent has not been demonstrated.  As such, service connection may not be established on a presumptive basis.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  Additionally, the record does not otherwise establish that it is at least as likely as not that the fatal lung cancer is etiologically related to the Veteran's active service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


